Citation Nr: 0005614	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has level I hearing in the right ear and 
level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for bilateral hearing loss 
is plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
revised rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI and VII.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87 (1999).  See 64 Fed. Reg. 
25202- 25210 (1999).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86 (1999).

The Board notes that in the present case, the RO has already 
considered the veteran's claim under the new criteria, in an 
October 1999 rating decision.  Neither of the "unusual 
patterns of hearing impairment" is evident in the current 
case.  Further, the assigned levels and evaluation for the 
veteran's bilateral hearing loss would be exactly the same 
for the veteran under the old or the new criteria.  

The veteran was granted service connection for bilateral high 
frequency hearing loss by an October 1984 rating decision.  
The hearing loss was evaluated as noncompensable, effective 
July 1984.  The noncompensable evaluation remains in effect.  

In connection with his current claim, the veteran testified 
during a November 1996 personal hearing that since describing 
his hearing loss in November 1992, its severity depended on 
the environment and amount of noise around him.  He said that 
he was unable to say for sure that his hearing loss had 
become more severe since his April 1996 VA examination.  He 
explained that he did not use a hearing aid, as his doctors 
had told him that it would not help and at any rate he was 
not allowed to use them at work.  His job was to drive a flat 
bed truck around a factory plant delivering parts.  It was a 
noisy environment and he had a microphone on the truck to 
help him communicate.  The problem arose when he had to leave 
the truck.  He said that he was unable to hear the women at 
work talk, and therefore he was unable to advance to position 
as group leader, which paid $1.90 more per hour.  The veteran 
said that he had never tried hearing aids.  

The veteran's representative argues that the veteran is 
entitled to an extraschedular evaluation under 38 C.F.R. 
§ 3.321 asserting the rating schedule made allowances for 
hearing aids, which the veteran could not wear, and that the 
veteran was unable to function effectively at work, since his 
service-connected hearing loss prevented him from hearing 
high-pitched voices or communicating effectively in an area 
with background noise.  

The veteran has submitted reports of various private 
audiological exams.  These reports fail to provide speech 
discrimination results, and/or pure tone thresholds for the 
four frequencies specified by VA regulations (1,000, 2,000, 
3,000 and 4,000 Hertz).  Accordingly, they are less probative 
than the below discussed VA examinations for purposes of 
determining entitlement to a compensable evaluation.  
Nevertheless, the Board does note that a February 1999 
private medical examination report indicated a moderately 
severe loss for speech sounds in both ears, and a severe loss 
for high pitch sounds in both ears.  A February 2000 report 
indicated a severe loss for speech sounds in both ears, and a 
severe loss of high pitch sounds in both ears.  

On the authorized VA audiological evaluation in April 1996, 
pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
15
45
85
LEFT
25
20
65
90

Pure tone averages for the relevant frequencies were 43 
decibels for the right ear, and 50 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Such audiometric findings reflect level I hearing in the 
right ear and level I hearing in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.

On the authorized VA audiological evaluation in April 1997, 
pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
20
55
95
LEFT
45
25
70
95

Pure tone averages for the relevant frequencies were 53 
decibels for the right ear and 59 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Such audiometric findings reflect level I hearing in the 
right ear and level II hearing in the left ear.  Id.

On the authorized audiological evaluation in August 1997, 
pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
55
95
LEFT
30
15
70
90

Pure tone averages for the relevant frequencies were 49 
decibels for the right ear and 51 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Such audiometric findings reflect level I hearing in the 
right ear and level I hearing in the left ear.  Id. 

On the authorized VA audiological evaluation in September 
1999, pertinent pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
60
90
LEFT
30
25
75
95

Pure tone averages for the relevant frequencies were 51 
decibels for the right ear and 56 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
Such audiometric findings reflect level I hearing in the 
right ear and level I hearing in the left ear.  Id.  

The mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level I hearing in 
the right ear, and level I or level II hearing in the left 
ear, warrants a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  Thus, under the schedular criteria, a compensable 
evaluation for bilateral hearing loss is not indicated. 

Finally, the Board acknowledges the veteran's assertions that 
his service-connected bilateral hearing loss impairs his job 
performance, and notes that a February 1997 rating decision 
denied the issue of entitlement to additional compensation 
under 38 C.F.R. § 3.321.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  Id.  "The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  He has not 
shown that his service-connected bilateral hearing loss has 
required frequent periods of hospitalization, and there is no 
documentary evidence in the claims file substantiating his 
assertion that he has been uniquely economically harmed or 
that his hearing loss has prevented him from being promoted.  
The Board recognizes the assertion that since the veteran 
cannot wear hearing aids, the Rating Schedule does not 
properly evaluate the severity of his hearing loss.  However, 
38 C.F.R. § 4.85, as revised, provides that examinations will 
be conducted without hearing aids.  Hence, the preponderance 
of the evidence is against a finding that the veteran's 
service-connected hearing loss is exceptional in nature, or 
that it causes a marked interference with employment as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.  As there is no objective 
evidence showing that the veteran's service-connected 
bilateral hearing loss has a substantial impact upon his 
occupational abilities, an extraschedular evaluation is not 
for application.

In light of the above, a compensable evaluation for bilateral 
hearing loss is denied.  


ORDER

A compensable evaluation for hearing loss is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

